UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7500



VICTOR TOWNES,

                                            Plaintiff - Appellant,

          versus


CITY OF BALTIMORE; UNKNOWN FIELD DIRECTORS OF
THE BALTIMORE F.B.I. OFFICE; BALTIMORE CITY
POLICE DEPARTMENT; VAUGHN FOREMAN, Trooper;
SAMUEL N. WICHNER, Special Agent,
                                           Defendants - Appellees,

          and


UNKNOWN MARYLAND STATE TROOPER; UNKNOWN BALTI-
MORE CITY UNIFORM, and possible plainclothes,
POLICE OFFICERS AND THEIR SUPERIORS; UNKNOWN
BALTIMORE FIRE AND AMBULANCE SERVICE ATTEN-
DANTS; UNKNOWN FBI AGENTS; UNKNOWN BALTIMORE
CITY POLICE COMMISSIONER; UNKNOWN COMMISSIONER
FOR THE BALTIMORE CITY FIRE AND AMBULANCE
SERVICES,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William N. Nickerson, District Judge.
(CA-95-3529-WMN)


Submitted:   February 26, 1998            Decided:   March 19, 1998
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Townes, Appellant Pro Se. William Rowe Phelan, Jr., OFFICE
OF THE CITY SOLICITOR, Baltimore, Maryland; Lynne Ann Battaglia,
United States Attorney, Charles Joseph Peters, Sr., OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland; Duane Anthony
Verderaime, BALTIMORE CITY POLICE DEPARTMENT, Baltimore, Maryland;
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland;
Donald Eugene Hoffman, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Pikesville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders dismissing

certain Defendants and denying relief on his 42 U.S.C. § 1983

(1994) complaint. We have reviewed the record and the district
court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Townes v. Baltimore,
No. CA-95-3529-WMN (D. Md. Oct. 3, 1996, Dec. 18, 1996, and Sept.

19, 1997.) We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.



                                                          AFFIRMED



                                2